Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Notice to Applicants
This communication is in response to the Amendment filed on 08/05/2021.
Claims 1-20 are under examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such amendment, it MUST be submit no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone conversation with applicant’s representative on 10/18/2021, and followed by Email confirmation dated 10/19/2021.

Please replace the current listing of claims with the following:

(Currently Amended) A method of modeling a private network communication, comprising:

establishing the private network as an overlay network on an existing public network, or
establishing the private network as an overlay peer to peer network;
allowing access to the private network by other profiles with digital invitation only;
optionally adding another profile to the blacklist by default when a request to communicate is initiated without a digital invitation;
sharing the private network communication credentials after authentication of the digital invitation;
receiving an encrypted digital relationship request from a second profile for the first profile through the private network communication with an embedded temporal key;
decrypting the temporal key and a digital identity of the requestor;
sending an authenticated response from the first profile on the digital relationship request and performing one of the following:
adding the second profile to a whitelist and communicating with the second profile using a secure channel on the private network if it determined that the authenticated response signal acceptance wherein the secure channel with the second profile does not include a server intermediary.; or
adding the second profile on a blacklist if it is determined that the request is not desired or fails verification. 
(Original) The method of claim 1, wherein the digital invitation includes signet of the first profile that is shared using one or more of the following: a business card, a posting on a website, broadcast on a public channel, shared with a private group at an event, shared on a social blog, 
(Original) The method of claim 2, wherein the signet includes:
embedded information to get one or more of the following: an alias, a public key, a network address, or a phone number;
comprises of one or more of the following codes to contain the embedded information: a Quick Response Code, a bar code, a radio frequency identification tag, authentication code using public key, a near field communication code or a digital code; and
comprises of one or more of the following formats to encode the embedded information: binary using type-length-value, concise binary object representation, javascript object notation, eXtensible Markup Language or key/value pairs.
(Original) The method of claim 1, wherein the acceptance types include one or more of the following:
permanent acceptance, transient acceptance based on geographic location, transient acceptance expiring with a lapse of a time period; or transient acceptance based on selected topics of a conversation.
(Original) The method of claim 1, wherein the digital invitation is made public to all.
(Original) The method of claim 1, further comprising:
sending the digital invitation using an out of band network channel. 
(Canceled).
(Canceled).
(Original) The method of claim 1, wherein the first profile digitally resides on a computing device including one or more of the following: a personal computer, tablet, laptop, handheld device, smart device, or internet of things device.
(Original) The method of claim 1, further comprising:
sharing the whitelist or portions of the whitelist with another profile.
(Currently Amended) A system of modeling a private network communication, comprising:
a private network comprising of one or more profile computing devices configured to:
associate securely and with encrypted messaging with a digital identity of a first profile wherein the private network includes access to content associated with the first profile;
allow access to the private network by other profiles with digital invitation only;
optionally add another profile to the blacklist by default when a request to communicate is initiated without a digital invitation;
a first profile computing device on the private network configured to:
share the private network communication credentials after authentication of the digital invitation;
establish as an overlay network on an existing public network, or
establish as an overlay peer to peer network;
receive an encrypted digital relationship request from a second profile for the first profile through the private network communication with an embedded temporal key;
decrypt the temporal key and a digital identity of the requestor;
send an authenticated response from the first profile on the digital relationship request and performing one of the following:
add the second profile to a whitelist and communicating with the second profile using a secure channel on the private network if it determined that wherein the secure channel with the first profile does not include a server intermediary; or
add the second profile on a blacklist if it is determined that the request is n	not desired or fails verification. 
(Original) The system of claim 11, wherein the digital invitation includes signet of the first profile that is shared using one or more of the following: a business card, a posting on a website, broadcast on a public channel, shared with a private group at an event, shared on a social blog, exchanged by email, or digital information transfer.
(Original) The system of claim 12, wherein the signet includes:
embedded information to get one or more of the following: an alias, a public key, a network address or a phone number; 
comprises of one or more of the following codes to contain the embedded information: a Quick Response Code, a bar code, a radio frequency identification tag, authentication code using public key, a near field communication code or a digital code; and
comprises of one or more of the following formats to encode the embedded information: binary using type-length-value, concise binary object representation, javascript object notation, eXtensible Markup Language or key/value pairs.
(Original) The system of claim 11, wherein the acceptance types include one or more of the following:
permanent acceptance, transient acceptance based on geographic location, transient acceptance expiring with a lapse of a time period or transient acceptance based on selected topics of a conversation.
(Original) The system of claim 11, wherein the digital invitation is made public to all.
(Original) The system of claim 11, wherein the first profile computed device is further configured to:
send the digital invitation using an out of band network channel. 
(Canceled).
(Canceled).
(Original) The system of claim 11, wherein the first profile computing device including one or more of the following: a personal computer, tablet, laptop, handheld device, smart device, or internet of things device.
(Original) The system of claim 11, wherein the first profile computing device is further configured to:
share the whitelist or portions of the whitelist with another profile.



Allowable Subject Matter
Claims 1-6, 9-16 and 19-20 are allowed.
The following is an examiner's statement of reasons for allowance:  The following is an examiner's statement of reasons for allowance: This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, applicant’s arguments filed on 08/05/2021 and Examiner’s amendment make the record clear as to the reasons for allowance for this application, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: 
US 20060293034 A1	Managing permission for accessing third party applications on a telecommunications network
US 20050198299 A1	Methods and apparatus for identifying and facilitating a social interaction structure over a data packet network
US 20100262828 A1	SYSTEMS, DEVICES, AND METHODS FOR SECURELY TRANSMITTING A SECURITY PARAMETER TO A COMPUTING DEVICE
US 20030158960 A1	System and method for establishing a privacy communication path
US 20130318589 A1	COMPUTERIZED METHOD AND SYSTEM FOR MANAGING SECURE CONTENT SHARING IN A NETWORKED SECURE COLLABORATIVE EXCHANGE ENVIRONMENT
US 20070140110 A1	Peer communities


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON CHIANG whose telephone number is (571)270-3393.  The examiner can normally be reached on 9 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON CHIANG/Primary Examiner, Art Unit 2431